Citation Nr: 9925700	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for laryngitis, claimed as 
a residual of mustard gas and Lewisite exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 1997 written argument, the representative argued 
that the veteran's laryngitis should be considered as a 
secondary residual to the to the "injury" and not as 
separate disorder.  To the extent that he may have raised a 
claim for service connection for claimed laryngitis secondary 
to conjunctivitis, that matter is referred to the RO for 
clarification and appropriate action.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
chronic laryngitis.


CONCLUSION OF LAW

The claim for service connection for laryngitis, claimed as a 
residual of mustard gas and/or Lewisite exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on entrance examination, 
the veteran's ears, nose, and throat were normal.  In the 
middle of January 1943, the veteran had acute, catarrhal 
pharyngitis of undetermined cause.  In late January 1943, he 
had acute, mild, right eye conjunctivitis of undetermined 
cause.  On the separation examination, the veteran reported 
that he had had burning of the eyes for six months.  It was 
noted that such did not exist prior to active service and was 
incurred while in military service.  On physical examination, 
the eyes, ears, nose, and throat were normal.

Service personnel records reveal that the veteran arrived in 
New Guinea on May 11, 1944 and that he left Finschaffen, BNG, 
on August 24, 1944.  On August 29, 1944, the veteran arrived 
at Toem, DNG.  He left Toem, DNG on January 28, 1945 and 
arrived at Luzon, Philippines, on February 10, 1945.  He 
served in Company A of the 108th Engineering Battalion.  The 
veteran served during two campaigns: New Guinea and Luzon.  
He also received the following decorations and citations: 
Asiatic-Pacific Theater Medal, the Philippine Liberation 
Ribbon, Meritorious Unit Award, Victory Medal, and the Good 
Conduct Medal.  

The veteran filed an initial claim for VA disability benefits 
in January 1946, at which time he reported that he had 
burning of his eyes that had begun in June 1945 and for which 
he had been given eyedrops at the time.

In a January 1993 VA Form 21-526, the veteran cited 
laryngitis and conjunctivitis and reported that he 
participated in mustard gas testing while in New Guinea in 
1943 and 1944.  He indicated that those tests were 
confidential in nature.  He reported no in-service treatment, 
noting post-service treatment for conjunctivitis by a 
deceased doctor and at a VA facility.  

In a February 1993 VA Form 21-526, the veteran asserted that 
he was exposed to both mustard gas and Lewisite in 1943 or 
1944 during service.  He also reported that he had laryngitis 
from 1944 to August 1945 and that he was treated for it in 
New Guinea and in Luzon, Philippines.

In an April 1993 statement, the veteran's brother stated that 
the veteran complained about his eye on returning from 
service and that the veteran was exposed to mustard gas and 
Lewisite in New Guinea in 1943 and 1944.

Mr. R. B., reported in a statement of April 1993 that he 
served with the veteran in New Guinea from August 1944 to 
January 1945.  He asserted that they underwent gas testing 
and that the veteran had painful and uncomfortable eye 
irritations.  Specifically, Mr. B. reported that the veteran 
sought medical treatment on two occasions, and that in 1992, 
when they visited, the veteran continued to have eye 
problems.  
 
On a June 1993 VA mouth and throat examination, the veteran 
reported that he was a combat engineer in service and that he 
was exposed to mustard gas in New Guinea in 1944.  He 
reported that he had periodic laryngitis, manifested by maybe 
5 to 6 episodes over the past year that lasted 2 to 3 days 
and varied with the weather.  He indicated that he had more 
episodes during the winter.  The veteran also complained of 
postnasal drip.  Examination revealed that the nose and 
throat were clear.  There was no adenopathy in the neck.  The 
veteran's voice sounded normal.  The diagnosis was a history 
of intermittent laryngitis, doubt burn or damage to the vocal 
cords because it would be a permanent problem not an 
intermittent one.
An August 1993 VA outpatient record reflects the veteran's 
complaints of eye symptoms since World War II and his stated 
history of having been exposed to mustard gas and Lewisite 
testing in new Guinea.  There was no reference to any 
laryngitis. 

In his July 1994 VA Form 9, the veteran reported that his 
voice had always been scratchy since his discharge from 
active service in 1945.  He also reported that his laryngitis 
began in March 1946.

In February 1997, the Board remanded this claim for further 
development.

In March 1997, the VA Medical Center in San Antonio, Texas, 
indicated that records from the 1950's were not retrievable 
by that facility.

In April 1997, the RO received statements from the veteran 
and associates, which are dated in March 1997, along with a 
newspaper article.  In his statement, the veteran indicated 
that he was in Company A of the 108 Combat Engineers 
Battalion, 33rd Division.  He reported that he served in 
Maffin Bay, New Guinea from August 25, 1944 to January 28, 
1945, and that he underwent mustard gas and Lewisite testing 
in August 1944.  He said that he was in a tent and that he 
and other troops underwent the testing without gas masks.  
The veteran indicated that, soon after the testing, he 
complained about burning eyes and throat irritation.  He went 
to a military doctor who said that there was nothing that 
could be done for him and that he would have to learn to live 
with it.  The veteran said that he had laryngitis in January 
1946 and had gone to a VA medical center.  He reported that, 
when he talked, his voice slipped away and could not be heard 
and that he also had discomfort.  

In a March 1997 statement, a Mr. A. J. stated that he was in 
the same unit as the veteran in Maffin Bay, New Guinea, from 
August 1944 to January 1945 and that, while they were there, 
they were exposed to tear gas and that then they were exposed 
to mustard gas and Lewisite.  In particular, Mr. J. said that 
they were pricked with a needle, which contained a tiny 
smudge of mustard gas on the tip.  Mr. J. reported that some 
of the soldiers had blisters on their arms and some even on 
their chests.  He indicated that some of the soldiers were 
hospitalized, and that the veteran was one of the casualties 
from exposure to mustard gas.

Mr. J. C. stated in March 1997 that he served with the 
veteran in New Guinea.  Mr. C. said that the men in the 
battalion were "tested for" mustard gas and "Lucite." 
However, according to Mr. C., he was not tested for mustard 
gas because they did not have a mask large enough to fit his 
face.  

In a March 1997 statement, Mr. J. G. indicated that he also 
served with the veteran in New Guinea from August 1944 to 
January 1945.  He asserted that, at the beginning of their 
tour there, all of the company underwent gas testing, which 
included exposure to mustard gas and "Lucite."  Mr. G. said 
that he had been in contact with the veteran for the past 50 
years and that he knew that the veteran had problems with his 
eyes and throat.  
  
A Mr. E. P. also wrote a statement in March 1997, indicating 
that he had been in the same unit as the veteran in Maffin 
Bay, New Guinea, from August 1944 to January 1945.  Mr. P. 
stated that he and the veteran went through a gas exposure 
tent and that he remembered having some big blisters on one 
of his arms from being exposed to mustard gas.  

In a March 1997 statement, Mr. J. F. reported that he also 
served with the veteran at Maffin Bay, New Guinea, and was 
subjected to the gas testing.  At times he had eye discomfort 
and itching.  

A statement on behalf of a Mr. A. M. was prepared in March 
1997.  It was noted that Mr. M. served with the veteran in 
Maffin Bay, New Guinea, from August 1944 to January 1945 and 
that he recalled the gas testing.  He also recalled that some 
of the men had trouble with their masks not fitting properly.   

In a March 1997 statement from the veteran he reported that 
he had been subjected to mustard gas and Lewisite testing in 
about August 1944.  The testing was performed in a tent and 
the troops had no gas masks.  Soon after, he experienced 
burning about his eyes and throat irritation.  When he sought 
help from the medics he was told he would have to live with 
it.  The veteran also stated that in January 1946, when he 
went to the VA his eyes were still burning and he had 
laryngitis. 

In a January 1993 article from the San Antonio Express-News 
that was submitted in April 1997, it was noted that an 
estimated 60,000 servicemen were involved in poison gas 
experiments and that the vast majority of those servicemen 
only received a drop of chemical agents on their arms.  
However, according to the article, 4,000 servicemen received 
more severe exposure, including tests conducted in gas 
chambers and under field conditions.

In June 1997, the service department reported that there were 
no reports regarding the veteran from the Office of the 
Surgeon General of the Department of the Army.

In December 1997, the VA central office reported that the 
veteran was not on the participants list for gas testing from 
August 1943 to October 1945.

In August 1998, the VA Medical Center in San Antonio, Texas, 
reported that there was no indication that the veteran had 
been treated at that medical center prior to 1994 and that 
the medical center could not provide an accession number for 
possible retired records.

In December 1998, the Department of the Army, the US Army 
Soldier and Biological Chemical Command, formerly known as 
the US Army Chemical and Biological Defense Command, 
indicated that it was unable to verify that the veteran was 
exposed to a mustard agent during his service.  In 
particular, it was noted that "Maffin Bay was not a testing 
site."  It was also noted that the veteran was apparently 
describing standard gas chamber training, and that such 
training had been conducted in other areas of New Guinea 
during World War II.  It was further reported that tents were 
often used as gas chambers for training purposes during World 
War II and that training included entering the gas chamber 
without a mask.  The training gas chambers used a chlorine-
based tear gas and not a mustard agent.

In a January 1999 statement, the veteran asserted that the 
gas training at Maffin Bay was not the same as he had 
undergone during basic training.  He said that the purpose of 
the gas training was to be exposed to the smells of mustard 
gas and Lewisite.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Full-body exposure to sulfur mustard (mustard gas) or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis is 
sufficient to establish service connection for that disorder 
unless (1) the disorder is due to the veteran's own willful 
misconduct, or (2) there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the chronic form of laryngitis.  
38 C.F.R. § 3.316 (1998).

For purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true.  
Pearlman v. West, 11 Vet. App. 443, 447 (1998).  However, the 
appellant must still provide medical evidence establishing a 
diagnosis of the specified disorder to well ground a claim 
under 38 C.F.R. § 3.316.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  However, the veteran still must present medical 
evidence that he or she currently has the claimed disability.  
Velez v. West, 11 Vet. App. 148, 152 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  A layperson's account of what a 
physician said is also not competent medical evidence for 
purposes of Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that physician, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Analysis

As a preliminary matter, 38 U.S.C.A. § 1154(b) does not apply 
because the veteran has not claimed gas exposure during 
combat.  Rather, the claimed exposure was during training.  

There is no competent evidence that the veteran had 
laryngitis in service.  Although the veteran was treated for 
pharyngitis in January 1943, that was prior to the gas 
exposure.  There were no complaints or findings of laryngitis 
in service.  On the separation examination, the veteran's 
throat was normal.  Although a history of burning of the eyes 
was noted, no complaint or history of any throat or vocal 
problems was recorded.  The Board has reviewed the veteran's 
February 1993 VA 21-526 in which he said that he had 
laryngitis from 1944 to August 1945 and his March 1997 
statement in which he said that he had throat irritation 
after gas testing. Even accepting his statement of a throat 
irritation during service, the veteran is not competent to 
diagnose such as laryngitis.  See Espiritu, 2 Vet. App. at 
494-95.  Furthermore, the veteran's statement about what a 
military doctor told him is also not competent medical 
evidence.  Robinette, 8 Vet. App. at 77.  

There are conflicting statements from individuals who 
reported they were in the veteran's unit and underwent gas 
testing with him in New Guinea.  Although the veteran has 
stated that the troops did not wear gas masks, some of his 
buddies have indicated otherwise.  Another reported testing 
by needle prick, apparently on the arms or chest.  However, 
any discrepancies between the veteran's statement and those 
of his fellow servicemen need not be resolved in the absence 
of a well-grounded claim.  Even if the veteran was exposed to 
mustard gas and/or Lewisite in service, there is still no 
competent evidence that he currently has, or has ever had, 
chronic laryngitis.  In fact, there is no competent evidence 
of current laryngitis.  At the time of the 1993 VA 
examination, the examiner diagnosed only history of 
intermittent laryngitis, which clearly was based on history 
given by the veteran of several episodes per year and which 
the examiner doubted was due to burning or damage to the 
vocal cords.  Additionally, VA outpatient records on file do 
not document laryngitis.  Thus, there is no medical evidence 
establishing that the veteran has laryngitis and that it is 
chronic.  He has neither submitted nor identified any medical 
evidence of a current disability.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 143.  .  Although in support 
of his claim the veteran has reported that his voice has been 
scratchy since service and that his voice slips away, his 
statements as to his symptoms are not competent medical 
evidence for purposes of well grounding this claim since he 
is not shown to be qualified to determine the diagnosis or 
etiology of a medical condition.  See Espiritu, 2 Vet. App. 
at 494-95.

In short, there is no competent evidence of record showing 
that the veteran currently has laryngitis, much less a 
chronic form of laryngitis, and that such is related to 
claimed exposure to mustard gas and/or Lewisite in service.  
See Caluza, 7 Vet. App. at 506.  Accordingly, his claim for 
service connection for laryngitis is not well grounded.

The Board is mindful that the Court has held there is some 
duty to assist a claimant in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 
(1996); as modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), wherein the Court found that there was a duty to 
further assist in the development of evidence only when the 
veteran has reported the existence of evidence which could 
serve to cause his claim to be well-grounded.  The facts and 
circumstances of this case are such that no further action is 
found to be warranted.  The RO complied with the February 
1997 Board remand; the RO obtained more evidence with regard 
to the veteran's claimed exposure to mustard gas and Lewisite 
and made an attempt to find any additional service medical 
records and VA treatment records.  See Stegall v. West, 11 
Vet. App. 268 (1998).

There is no duty to assist the claimant under 38 U.S.C.A. 
§ 5107 in developing the facts underlying his or her claim in 
the absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed.  Cir. 1997).


ORDER

Service connection for laryngitis, claimed as a residual of 
mustard gas and Lewisite exposure, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

